Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s chain lengths amount to equivalent results as homologs without
evidence to the contrary. As can be seen in Table 2, increasing the average chain length of the AES from 13.5 to 13.9 or greater increases the viscosity of the composition, all other things remaining the same. As can be seen at Table 1, AES compositions tested with average chain lengths of 13.5 or greater had a carbon chain distribution where greater than 50% of the alkyl chain of the AES was from C14 to C18 (as claimed in independent claim 16). increase in viscosity. As shown in table 2 (reproduced above) examples 1-3, the shift in average from 13.5 to 13.9 and then to 14.5 results in a non-linear viscosity increase from 1298 to 1932 to 5514. Thus, by increasing from 13.9 to 14.5, the viscosity increases by a multiple of 2.85. In addition, the data in Table 4 (reproduced below) and the figure (included in Evidence Appendix) show that the rate of viscosity increase as a function of amine oxide level is approximately 1.5 times (150%) greater in the compositions having AES with the greater chain length (C13.9 vs. C13.5). This indicates that the compositions according to the present disclosure that have AES of greater chain lengths can be thickened more efficiently with amine oxide (which also provides performance benefits in the end- use of such compositions) compared to the comparative compositions. Accordingly, in view of the criticality that is commensurate in scope with the claims, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761